Title: Thomas Jefferson to Burgess Allison, 29 November [1818]
From: Jefferson, Thomas
To: Allison, Burgess


          
            Monticello Nov. 29. 19. 1818
          
          I thank you,  Sir, for the pamphlet you have been so kind as to send me on Naval architecture. retired from the business of the world, enfeebled in body by age & relaxed in mind I cease to interest pay attention wherever I can be excused from it. the improvement appears probable and beautiful, and I wish well to every thing which may better the condition of man, and to nothing more than what may advance your own prosperity and happiness for which I pray you to accept my sincerest wishes with the assurance of my great esteem and respect.
          
            Th: Jefferson
          
        